  Case 2:19-cv-00402-SMJ          ECF No. 58       filed 05/03/21    PageID.385 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF WASHINGTON
ATANU MUKHERJEE                  :
                                 :
         Plaintiff,              :    Civil Action No.: 2:19-cv-00402-SMJ
                                 :
    v.                           :
                                 :
WASHINGTON STATE UNIVERSITY :
                                 :
         Defendant.              :

               PLAINTIFF’S NOTICE OF CLAIMS TO BE ADJUDICATED

       Pursuant to the Court’s April 3, 2020 Scheduling Order (ECF 14), the Plaintiff, Atanu

Mukherjee, provides the following list of claims that will be adjudicated at trial:

       Plaintiff’s Claims:

       Plaintiff, Mr. Mukherjee, has three pending claims—all brought under Title VII of the

1964 Civil Rights Act (Title VII), 42 U.S.C. § 2000e-2(a)(1). Plaintiff, Mr. Mukherjee, alleges

discrimination based on his race, color, and national origin in violation of Title VII.




                                              RESPECTFULLY SUBMITTED,
                                              KOLLER LAW, LLC

Date: May 3, 2021                      By:    /s/ David M. Koller
                                              David M. Koller, Esquire
                                              2043 Locust Street, Suite 1B
                                              Philadelphia, PA 19103
                                              215-545-8917
                                              davidk@kollerlawfirm.com
                                              Counsel for Plaintiff
  Case 2:19-cv-00402-SMJ         ECF No. 58        filed 05/03/21   PageID.386 Page 2 of 2




                                CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that, on this 3rd day of May 2021, a true and correct copy of

Plaintiff’s Notice of Claims to Be Adjudicated was served via the Court’s electronic filing system

upon the following:

                                     Joseph D. Ehle
                                     Assistant Attorney General
                                     1116 W. Riverside, Suite 100
                                     Spokane, WA 99201-1106

                            Attorney for Washington State University



                                                     KOLLER LAW, LLC

Date: May 3, 2021                            By:     /s/ David M. Koller
                                                     David M. Koller, Esquire
                                                     2043 Locust Street, Suite 1B
                                                     Philadelphia, PA 19103
                                                     215-545-8917
                                                     davidk@kollerlawfirm.com
                                                     Counsel for Plaintiff
